 
 
I 
111th CONGRESS 1st Session 
H. R. 2478 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. McGovern (for himself, Mr. Royce, and Mr. Miller of North Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To support stabilization and lasting peace in northern Uganda and areas affected by the Lord’s Resistance Army through development of a regional strategy to support multilateral efforts to successfully protect civilians and eliminate the threat posed by the Lord’s Resistance Army and to authorize funds for humanitarian relief and reconstruction, reconciliation, and transitional justice, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lord's Resistance Army Disarmament and Northern Uganda Recovery Act of 2009. 
2.FindingsCongress makes the following findings: 
(1)For over 2 decades, the Government of Uganda engaged in an armed conflict with the Lord’s Resistance Army (LRA) in northern Uganda that led to the internal displacement of more than 2,000,000 Ugandans from their homes. 
(2)The members of the Lord’s Resistance Army used brutal tactics in northern Uganda, including mutilating, abducting, and forcing individuals into sexual servitude and forcing a large number of children and youth in Uganda, estimated by the Survey for War Affected Youth to be over 66,000, to fight as part of the rebel force. 
(3)The Secretary of State has designated the Lord's Resistance Army as a terrorist organization and placed the Lord's Resistance Army on the Terrorist Exclusion list pursuant to section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)). 
(4)In late 2005, according to the United Nations Office for Coordination of Humanitarian Affairs, the Lord’s Resistance Army shifted their primary base of operations from southern Sudan to northeastern Democratic Republic of Congo, and the rebels have since withdrawn from northern Uganda. 
(5)Representatives of the Government of Uganda and the Lord’s Resistance Army began peace negotiations in 2006, mediated by the Government of Southern Sudan in Juba, Sudan, and signed the Cessation of Hostilities Agreement on August 20, 2006, which provided for hundreds of thousands of internally displaced people to return home in safety. 
(6)After nearly 2 years of negotiations, representatives from the parties reached the Final Peace Agreement in April 2008, but Joseph Kony, the leader of the Lord’s Resistance Army, refused to sign the Final Peace Agreement in May 2008 and his forces launched new attacks in northeastern Congo. 
(7)According to the United Nations Office for the Coordination of Humanitarian Relief, the new activity of the Lord's Resistance Army in northeastern Congo and southern Sudan since September 2008 has led to the abduction of at least 711 civilians, including 540 children, and the displacement of more than 160,000 people. 
(8)In December 2008, the military forces of Uganda, the Democratic Republic of Congo, and southern Sudan launched a joint operation against the Lord’s Resistance Army’s bases in northeastern Congo, but the operation failed to apprehend Joseph Kony, and his forces retaliated with a series of new attacks and massacres in Congo and southern Sudan, killing an estimated 900 people in 2 months. 
(9)The escalated activity of the Lord’s Resistance Army over recent months and the inability of military operations to stop them or protect civilians has perpetuated fears amongst communities in northern Uganda that the rebels could cross back into Uganda in the future, which complicates ongoing recovery efforts. 
(10)Despite the refusal of Joseph Kony to sign the Final Peace Agreement, the Government of Uganda has committed to continue reconstruction plans for northern Uganda, and to implement those mechanisms of the Final Peace Agreement not conditional on the compliance of the Lord’s Resistance Army. 
(11)Since April 2008, recovery efforts in northern Uganda have moved forward with the financial support of the United States and other donors, but have been hampered by a lack of strategic coordination, logistical delays, and limited capacity of the Government of Uganda. 
(12)Continued economic disparities between northern Uganda and the rest of the country and a failure to take meaningful steps toward reconciliation and accountability, if unchanged, risk perpetuating longstanding political grievances and fueling new conflicts. 
3.Statement of policyIt is the policy of the United States to work vigorously for a lasting resolution to the conflict in northern and eastern Uganda and other affected areas by— 
(1)eliminating the threat posed by the Lord’s Resistance Army to civilians and regional stability through political, economic, military, and intelligence support for a comprehensive multilateral effort to protect civilians in affected areas, to apprehend or otherwise remove Joseph Kony and his top commanders from the battlefield, and to disarm and demobilize Lord's Resistance Army fighters; and 
(2)further supporting comprehensive reconstruction, transitional justice, and reconciliation efforts as affirmed in the Northern Uganda Crisis Response Act of 2004 (Public Law 108–283) and subsequent resolutions, including Senate Resolution 366, 109th Congress, agreed to February 2, 2006, Senate Resolution 573, 109th Congress, agreed to September 19, 2006, Senate Concurrent Resolution 16, 110th Congress, agreed to in the Senate March 1, 2007, and House Concurrent Resolution 80, 110th Congress, agreed to in the House of Representatives June 18, 2007. 
4.Requirement of a regional strategy for disarming the Lord's Resistance Army 
(a)Requirement for strategyNot later than 180 days after the date of the enactment of this Act, the President shall develop and submit to the appropriate committees of Congress a regional strategy to guide United States support for multilateral efforts to protect civilians from attacks by the Lord’s Resistance Army, to eliminate the threat to civilians and regional stability posed by the Lord’s Resistance Army, and to enforce the rule of law and ensure full humanitarian access in LRA-affected areas. 
(b)Content of strategyThe strategy should include the following: 
(1)A viable plan to protect civilians from attacks by the Lord’s Resistance Army and eliminate the threat posed by the Lord’s Resistance Army, while building institutions in the affected areas that can help to maintain the rule of law and prevent conflict in the long term. 
(2)An interagency framework to plan, coordinate, and execute all diplomatic economic, intelligence, and military elements of United States policy across the region regarding the Lord’s Resistance Army. 
(3)A description of the type and form of diplomatic engagement to work with regional mechanisms, including the Tripartite Plus Commission and the Great Lakes Pact, and to coordinate the implementation of United States policy toward the Lord’s Resistance Army across the region. 
(4)A description of how this engagement will fit within the context of broader efforts and policy objectives in the Great Lakes Region. 
(5)A framework to evaluate the progress and effectiveness of the United States strategy toward eliminating the threat posed by the Lord’s Resistance Army. 
(c)FormThe strategy under this section shall be submitted in unclassified form, but may include a classified annex. 
5.Humanitarian assistance for areas outside Uganda affected by the Lord’s Resistance Army 
(a)AuthorityIn accordance with section 491 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292) and section 2 of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601), the President is authorized to provide assistance to respond to the humanitarian needs of populations in northeastern Congo, southern Sudan, and Central African Republic affected by the activity of the Lord’s Resistance Army. 
(b)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for fiscal year 2010 to carry out this section. 
6.Assistance for recovery and reconstruction in northern Uganda 
(a)AuthorityIt is the sense of Congress that the President should support efforts by the people of northern Uganda and the Government of Uganda— 
(1)to assist internally displaced people in transition and returnees to secure durable solutions by spurring economic revitalization, supporting livelihoods, helping to alleviate poverty, and advancing access to basic services at return sites, specifically clean water, health care, and schools; 
(2)to enhance the accountability and administrative competency of local governance institutions and public agencies in northern Uganda with regard to budget management, provision of public goods and services, and related oversight functions; 
(3)to strengthen the operational capacity of the civilian police in northern Uganda to enhance public safety, prevent crime, and deal sensitively with gender-based violence, while strengthening accountability measures to prevent corruption and abuses; 
(4)to rebuild and improve the capacity of the justice system in northern Uganda, including the courts and penal systems, with particular sensitivity to the needs and rights of women and children; 
(5)to establish mechanisms for the disarmament, demobilization, and reintegration of former combatants, including vocational education and employment opportunities; and 
(6)to promote programs to address psychosocial trauma, particularly post-traumatic stress disorder. 
(b)Future year fundingIt is the sense of Congress that the Secretary of State and Administrator of the United States Agency for International Development should work with the appropriate committees of Congress to increase assistance in future fiscal years to support activities described in this section if the Government of Uganda demonstrates a commitment to transparent and accountable reconstruction in war-affected areas of northern and eastern Uganda, specifically by— 
(1)finalizing the establishment of mechanisms within the Office of the Prime Minister to sufficiently manage and coordinate the programs under the framework of the Peace Recovery and Development Plan for Northern Uganda (PRDP); 
(2)increasing oversight activities and reporting to ensure funds under the Peace Recovery and Development Plan for Northern Uganda framework are used efficiently and with minimal waste; and 
(3)committing substantial funds of its own, above and beyond standard budget allocations to local governments, to the task of implementing the Peace Recovery and Development Plan for Northern Uganda such that communities affected by the war can recover. 
(c)Coordination with other donor nationsThe United States should work with other donor nations, on a bilateral and multilateral basis, to increase contributions for recovery efforts in northern Uganda and strengthen accountability mechanisms to ensure the transparent and timely use of those funds. 
(d)Termination of assistanceIt is the sense of Congress that the Secretary of State should withhold bilateral assistance to the Republic of Uganda for the purposes described under this section if the Secretary determines that the Government of Uganda is not committed to transparent and accountable reconstruction and reconciliation in the war-affected areas of northern and eastern Uganda. 
7.Assistance for reconciliation and transitional justice in northern Uganda 
(a)Sense of CongressIt is the sense of Congress that the President should support efforts by the people of northern Uganda and the Government of Uganda to advance efforts to promote transitional justice and reconciliation on both local and national levels, including to implement the following mechanisms outlined in the Annexure to the Agreement on Accountability and Reconciliation between the Government of Uganda and the Lord’s Resistance Army/Movement, signed at Juba February 19, 2008, namely— 
(1)a body to investigate the history of the conflict, inquire into human rights violations committed during the conflict by all sides, promote truth-telling in communities, and encourage the preservation of the memory of events and victims of the conflict through memorials, archives, commemorations, and other forms of preservation; 
(2)a special division of the High Court of Uganda to try individuals alleged to have committed serious crimes during the conflict, and a special unit to carry out investigations and prosecutions in support of trials; 
(3)a system for making reparations to victims of the conflict; and 
(4)a review and strategy for supporting transitional justice mechanisms in affected areas to promote reconciliation and encourage individuals to take personal responsibility for their conduct during the war. 
(b)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for each of fiscal years 2010 through 2012 to carry out this section. 
8.Report 
(a)Report requiredNot later than 1 year after the submission of the strategy required under section 4, the Secretary of State shall prepare and submit to the appropriate committees of Congress a report on the progress made toward the implementation of the strategy required under section 4 and a description and evaluation of the assistance provided under this Act toward the policy objectives described in section 3. 
(b)ContentsThe report required under section (a) shall include— 
(1)a description and evaluation of actions taken toward the implementation of the strategy required under section 4; 
(2)a description of assistance provided under section 5 and section 6; 
(3)an evaluation of bilateral assistance provided to the Republic of Uganda and associated programs in light of stated policy objectives; 
(4)a description of the status of the Peace Recovery and Development Plan for Northern Uganda and the progress of the Government of Uganda to take the steps outlined in section 6(b); and 
(5)a description of amounts of assistance committed, and amounts provided, to northern Uganda during the reporting period by the Government of Uganda, each donor country, and all relevant organizations. 
9.DefinitionsIn this Act: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Appropriations and the Committee on Foreign Relations of the Senate and the Committee on Appropriations and the Committee on International Relations of the House of Representatives. 
(2)Great lakes regionThe term Great Lakes Region means the region comprising Burundi, Democratic Republic of Congo, Rwanda, southern Sudan, and Uganda. 
(3)LRA-affected areasThe term LRA-affected areas means the territory affected by the activity of the Lord’s Resistance Army in the past and as of the date of the enactment of this Act, comprising all or parts of northern Uganda, southern Sudan, northeastern Democratic Republic of Congo, and southeastern Central African Republic. 
 
